Title: To John Adams from Henry Marchant, 7 April 1794
From: Marchant, Henry
To: Adams, John



Very dear Sir
Newport Apl. 7. 1794—

I return you my sincere Thanks for the Honor of Your Letter of the 21 of Feby.—Since that Time the Clouds have gathered and thickened fast.—Amidst it all, I thought I could in some measure account for the Spoiliation of Our Commerce, and all the unjustifiable Conduct of Britons, without absolutely presuming They meant War at any Rate, unless we joined the Genl. Combination against France.—But I confess I am now more than stagger’d by Carletons Speech to the Indians; which I think He never meant should leak out.—Here appears a hideous cloven Foot.—The Cat is let out.—And nothing my honored Friend but the want of Success the last Campaign, if that even yet should/will prevent a War of the combined Interest against Us:—And one great struggle more to regain the Land of Liberty and to subject it to despotick monarchicle Bondage.—What can be more infamous, than ministerial private Instructions, to Judges &c. contravening publick Orders.  Yet I now, but not till now, beleive that has been done.—Disgraced eternally must be the Name of Britain! Their present Situation however will I presume, or at least hope, oblige them to relinquish their late Prospects.—At the worst unprepaired as We are, this Country will be more united than ever;—And firmness and Spirit under that Providence which has hitherto protected Us, will I trust make up for the long, imprudent unprovided State of Our Millitary and War Department, which ever ought to be ready at Hand. But the Minds of Our People could not before have submitted to the Expence.—This will I presume in all future Times be a useful and successful Lesson to Us.  And so, Good is often brought out of Evil.—I pray we may escape the present threatned War. But let us act as under the fulest Respect of it.—Like Our President prudent, and firm! Be this Our Example.—
The late Conduct of Britain has nearly worked out that Miracle which Govr. Levingstone said was necessary to the Conversion of a Tory.—It has certainly had an astonishing affect upon them.—They are becoming zealous Whigs.—
This State has by a late Act ceded to the U.S. all their Right &c to Our Fort, and given this Town and any Individuals, Liberty to sell and dispose of Landed Estate to the U.S. for the purpose of Fortifications.—They have passed Their Millitia Bill, which till now they could not agree upon;—And appear zealous to second every wish of Congress.—May their be an End to all Parties—This will confirm the People, give Us Energy at Home and Respectabillity abroad—May Your Sessions be honorable, and successful:—And may the remainder of Our Days be peaceful and prosperous prays your / most sincere friend / and honored Servant
Hy. Marchant